Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on March 26, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the prior art listed in the International Search Report in the Written Opinion associated w/ PCT/FR2019/052258 (i. e. the Applicants’ parent application).  No further comment is deemed necessary by the U. S. examiner regarding the art that was discussed in this Written Opinion.
The search of the U. S. examiner produced U. S. Pat. 4,167,484.  This U. S. Pat. 4,167,484 is drawn to the art of drying air (please note at least col. 1 lns. 9-15 in this U. S. Pat. 4,167,484) by utilizing a system comprising two adsorbent beds arranged in parallel w/ respect to the flow of the air; an upstream blower and also a downstream ozonizer (that provides ozone to the adsorption beds for the purposes of drying the air: please also note col. 3 lns. 64-66 in this U. S. Pat. 4,167,484): please note at least the abstract and also the figure printed on the face of this U. S. Pat. 4,167,484.  However, the Applicants’ independent claim 1 also requires that the Applicants’ ozone generator is disposed on the treatment portion of the main path (i. e. that portion of the system that contains the first adsorption device: please note th paragraph in the Applicants’ independent claim 1), and at least this particular feature is not taught or suggested in this U. S. Pat. 4,167,484.  In contrast, the figure illustrated on the face of this U. S. Pat. 4,167,484 shows their corresponding ozonizer (1) being located w/in their system at a point that is downstream from both of the first adsorption chamber (5) and also the second adsorption chamber (6).  Further, the Applicants’ specification on pg. 6 lns. 1-4 urges that the Applicants’ provision of their corresponding ozonizer between the two adsorption devices provides the advantage of eliminating/minimizing the exposure of their fan from oxidizing species induced by operation of the ozone generator.  This particular benefit helps to resolve the prior art problem of corrosion of at least the fan (in prior art devices/system): please note at least pg. 3 lns. 25-29 in the Applicants’ specification.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against the Applicants’ independent claim 1 or any of the claims that are directly or indirectly dependent thereon and/or embrace the features of at least the Applicants’ independent claim 1 (such as the Applicants’ independent claim 12).
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736